UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                      Before
                        BURTON, HAGLER, and SCHASBERGER
                             Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                     Sergeant First Class PAUL E. THOMAS
                         United States Army, Appellant

                                ARMY MISC 20170643
For Petitioner: Colonel Mary J. Bradley, JA; Captain Zachary A. Gray, JA (on brief).
                                      18 April 2018
                       ------------------------------------------------
                       SUMMARY DISPOSITION AND ACTION ON
                      PETITION FOR EXTRAORDINARY RELIEF IN
                        THE NATURE OF A WRIT OF MANDAMUS
                       ------------------------------------------------
BURTON, Senior Judge:
       Petitioner, who was convicted at a general court-martial, pursuant to his pleas,
of one specification of willful disobedience of a superior commissioned officer, four
specifications of violating a lawful general regulation, one specification of false
official statement, and two specifications of assault consummated by a battery, in
violation of Articles 90, 92, 107, and 128, Uniform Code of Military Justice, 10
U.S.C. §§ 890, 892, 907, 928 (2012) [hereinafter UCMJ], is not entitled to relief in the
form of this court directing the convening authority to retract final action and
petitioner’s Department of Defense Form 214 [hereinafter DD 214]. On 6 February
2018, we issued an order directing petitioner to submit supporting documents
substantiating the basis of his writ of mandamus to this court. We find that the
documents submitted by petitioner failed to substantiate his writ of mandamus.
Accordingly, we deny this petition.
      NOW, THEREFORE, IT IS ORDERED:
      This petition is DENIED.
      Judge HAGLER and Judge SCHASBERGER concur.

                                         FOR THE
                                         FOR THE COURT:
                                                 COURT:




                                         MALCOLM
                                         MALCOLM H.  H. SQUIRES,
                                                        SQUIRES, JR.
                                                                  JR.
                                         Clerk of Court
                                         Clerk of Court